DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 and 11/05/2021 have been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlaghi, Behzad, "A 0.3 pJ/bit 20 Gb/s/Wire Parallel Interface for Die-to-Die Communication,” IEEE Journal of Solid-State Circuits, Vol. 51, No. 17, November 2018, 12 pages (provided in the 09/29/2020 IDS, hereinafter, “Dehlaghi”) in view of Zerbe et al. (US 2012/0087452 A1, hereinafter, “Zerbe”).
Consider claim 1, Dehlaghi teaches an electronic device (see figures 5, 8, 14-15 and description thereof) comprising: a wafer-level fan-out package (see at least figure 14, page 2698 col. II and page 2699 col. I) comprising: a first integrated circuit (IC) die comprising a transmitter circuit (see at least figure 5, figure 8, figure 14 and description thereof, Dehlaghi teaches a first IC die having a transceiver circuit); a second IC die comprising a receiver circuit (see at least figure 5, figure 8, figure 14 and description thereof, Dehlaghi teaches a second IC die having a transceiver circuit); and a redistribution structure comprising physical channels electrically connected to and between the transmitter circuit and the receiver circuit (see figure 2, figures 3, 5, 8 and page 2690 col. II), the transmitter circuit being configured to transmit multiple single-ended data signals and a differential clock signal through the physical channels to the receiver circuit (see figure 4, page 2694 col. II, page 2696 col. II, page 2697 col. I and page 2698 col. II, Dehlaghi teaches transmitting single-ended signals with a differential clock signals through the physical channels to the receiver), the receiver circuit being configured to receive data from the multiple single-ended data signals based on the differential clock signal (see page 2694 col. I and II, figure 2 and figure 8, Dehlaghi teaches receiving/retrieving data signal from the single-ended signals transmitted via the channel based on the differential clock signal).
Dehlaghi teaches the receiver circuit being configured to receive data from the multiple single-ended data signals based on the differential clock signal (see above), however, did not particularly teach the receiver circuit capturing data from the single-ended data signal(s) using a single-ended clock signal based on differential [clock] signal. Zerbe teaches said technique (see paras. 75, 85-86, 88, figures 7-8 and 10, Zerbe teaches a receiver (IC) capturing a data signal from single-ended data signal(s) using a single-ended clock signal (fig. 10 (CLKR)) based on differential signaling (para. 75)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Dehlaghi and teach receiver circuit capturing data from the single-ended data signal(s) using a single-ended clock signal based on differential clock signal, as taught by Zerbe, thus allowing to efficiently adjust clock signals.

Consider claim 5, Dehlaghi in view of Zerbe teaches the transmitter circuit comprises signal driver circuits configured to drive the multiple single-ended data signals and the differential clock signal on the physical channels (see figure 8, page 2694 col. 2, page 2695 col. I&II in Dehlaghi, transmitter IC comprising drivers (pre-drivers) driving the single-ended data and differential clock signals).

Consider claim 6, Dehlaghi in view of Zerbe teaches respective ones of the signal driver circuits are configured to equalize the multiple single-ended data signals (see figure 8, figure 10 and page 2695 col. I&II in Dehlaghi, Dehlaghi teaches pre-driver enhancement to reduce intersymbol interference of the signals (single-ended signals), thus equalize the single-ended data signals).
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art(s) cited by the Examiner and/or Applicant fails, singularly or in combination to teach or suggest the following limitations indicate din independent claim 11:
	“
the first transceiver circuit is configured to transmit multiple first single- ended data signals and a first differential clock signal through a first subset of the physical channels to the second transceiver circuit;
the second transceiver circuit is configured to transmit multiple second single-ended data signals and a second differential clock signal through a second subset of the physical channels to the first transceiver circuit;
the second transceiver circuit is configured to capture data from the multiple first single-ended data signals using a first single-ended clock signal based on the first differential clock signal; and
the first transceiver circuit is configured to capture data from the multiple second single-ended data signals using a second single-ended clock signal based on the second differential clock signal.
”
The prior art(s) cited by the Examiner and/or Applicant fails, singularly or in combination to teach or suggest the following limitations indicate din independent claim 16 (emphases added):
“
generating a differential clock signal based on a first single-ended clock signal by a single-ended-to-differential converter circuit of a first transceiver circuit of a first integrated circuit (IC) die, the first IC die being disposed in a wafer-level fan-out package;
serializing parallel data based on the first single-ended clock signal by a
serializer circuit of the first transceiver circuit;
transmitting, through physical channels of the wafer-level fan-out package, serialized data from the serializer circuit and the differential clock signal to a second transceiver circuit of a second IC die, the second IC die being disposed in the wafer-level fan-out package; and
deserializing the serialized data based on the differential clock signal by a
deserializer circuit of the second transceiver circuit.
”
Claims 2-4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0290766 A1 teaches a source-synchronous communication system in which a first integrated circuit (IC) conveys a data signal and concomitant strobe signal to a second IC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632